Citation Nr: 0001162	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-09 420A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1980 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  That rating decision denied a claim 
for service connection for a bilateral knee disorder.  

During the course of appeal, the Board determined that a 
January 1992 rating decision on the same issue had not been 
appealed and therefore was a final decision, thus requiring 
that new and material evidence be presented in order to 
reopen the claim.  On this basis the Board remanded the case 
to the RO in October 1996 for consideration of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a bilateral knee disorder.  The RO 
has since made a determination on this and the case has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim decided herein has been obtained.

2.  An unappealed rating decision dated in January 1992 
denied service connection for a bilateral knee disorder.

3.  The evidence added to the record since notification of 
the January 1992 rating decision denying service connection 
for a bilateral knee is not wholly cumulative and, when 
considered in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  Competent evidence has been submitted attributing a 
current bilateral knee disorder to service. 


CONCLUSIONS OF LAW

1.  Evidence added to the record since notification of the 
January 1992 unappealed rating decision, which denied service 
connection for a bilateral knee disorder, is new and 
material, and the claim for that benefit is reopened.  38 
U.S.C.A. § 5107, 5108(a) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The veteran has submitted evidence establishing a well-
grounded claim for service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for a bilateral knee disorder.  As a preliminary 
matter, the Board notes that in the November 1994 rating 
decision, the RO decided the appellant's claim on a basis 
that did not consider whether new and material evidence had 
been presented since a previous final rating decision in 
January 1992.  A March 1997 supplemental statement of the 
case decided the appellant's new and material claim under a 
standard that has since been overruled by the United States 
Court of Appeals for Veterans Claims (Court) in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc); and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  The RO later considered 
the claim under the new case law in a July 1999 supplemental 
statement of the case.  Therefore, the  Board finds that the 
appellant is not prejudiced by the previous bases for denial 
by the RO, and shall analyze the veteran's new and material 
claim under the new case law.  It is not necessary to remand 
the case to the RO for consideration of whether new and 
material evidence has been provided.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to the November 1994 rating decision from which this 
appeal arose, service connection for a bilateral knee 
disorder was last denied by the RO in a January 1992 rating 
decision.  The veteran was notified of this decision in 
January 1992, but did not timely appeal the decision and it 
became final as to the claim for service connection, based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
the case is reopened.  Immediately upon reopening the case 
the Board must determine whether, based on all the evidence 
of record, the reopened claim is well-grounded pursuant to 38 
U.S.C.A. § 5107(a).  Winters, at 206.  Finally, if the claim 
is well-grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

Evidence that was of record at the time of the prior 
unappealed rating decision in January 1992 included the 
veteran's service personnel and medical records, the report 
of a November 1991 VA examination, and the veteran's 
application for compensation.  Service medical records show 
that during examinations in December 1978 and July 1979, 
prior to his period of active duty, the veteran did not 
report any complaints referable to his knees.  These 
examination reports contain no abnormal clinical evaluations 
referable to the knees.  Service clinical records show that 
during his period of active service, the veteran was seen in 
December 1980 for complaints of weakness and giving out of 
both knees.  The examiner noted objective findings of mild 
crepitus bilaterally, and good range of motion and stability.  
After examination, the report shows an assessment of 
chondromalacia.  The veteran was seen again in April 1981 for 
complaints of pain in both knees.  The report noted a history 
of bad knees.  The examiner noted objective findings of loose 
bilateral collateral ligaments, and cracking and popping in 
the knees bilaterally.  The report contains an assessment of 
chondromalacia.

The report of a November 1991 VA examination noted that there 
were no medical records available at that examination.  The 
veteran reported a history of having a left knee injury in 
1980 when he fell off a truck and reportedly suffered a 
cracked patella.  Since that time he had had trouble with the 
knee locking and producing pain.  He underwent VA medical 
treatment, including arthroscopy, in 1987.  After 
examination, the diagnosis was left leg injury; status post 
arthroscopic surgery with cicatrix, mild degenerative joint 
disease, possible intra-articular loose body with signs and 
symptoms as described.  An associated report of X-ray 
examination of the left knee contains an impression of mild 
degenerative joint disease, medial femoral and retropatellar 
compartments; possible intra-articular loose body in region 
of retropatellar joint space. 

The veteran's application to reopen his claim of entitlement 
to service connection for a bilateral knee disorder was 
received in June 1994, and evidence has been received in 
support of his application.  The evidence pertaining to the 
claimed disorder and added to the record since the January 
1992 rating decision includes service personnel and medical 
records, VA clinical and examination records, the transcript 
of a February 1999 hearing before a RO hearing officer, and 
various statements from the veteran.  

The evidence added since January 1992 includes a July 1987 VA 
medical certificate record showing that the veteran was seen 
for left knee pain, which was hurt while recently playing 
basketball.  The report contains assessments of (1) strain of 
the medial collateral ligament of the left knee; and (2) old 
osteochondritis.  An August 1987 VA progress note contains an 
assessment of recurrent strain injury, and X-ray evidence of 
old fracture and osteochondritis dissecans.  An August 1987 
VA hospital record showing that the veteran was seen for 
complaints of left knee pain and swelling.  The assessment 
was loose body of the left knee.  A few days later in August 
1987 he underwent arthroscopy with abrasion chondroplasty and 
posterior arthrotomy, and meniscectomy for treatment of 
osteochondritis dissecans of the left knee.  During that 
month and September 1987 he also received follow-up treatment 
including physical therapy.  In September 1987 he fell and 
reinjured his left knee, and was seen for complaints assessed 
as a strain injury of the left knee secondary to a recent 
fall; and status post left knee surgery.

An August 1996 VA X-ray report contains an impression of (1) 
large suprapatellar knee joint effusion of the right knee; 
(2) moderate degenerative changes bilaterally; and (3) loose 
joint bodies bilaterally.  

April and May 1997 VA hospital and outpatient clinical 
records shows that the veteran was seen early in April 1997 
for complaints of bilateral knee pain, right worse than the 
left.  The report noted questionable catching and locking, 
and loose pieces floating around his knee.  After examination 
the impression was right knee degenerative arthrosis with 
possible loose bodies.  He subsequently underwent arthroscopy 
in April 1997 followed by follow-up treatment.  A May 1997 VA 
outpatient clinic note indicated that the arthroscopic 
findings including a loose body, degenerative changes in the 
medial side of the knee.

A VA hospital discharge summary report for hospitalization 
from January to February 1998 records that physical 
examination of the right knee showed that it was swollen 
compared to the left knee, but was without much limitation of 
motion.  The report noted that there were no other positive 
findings.

The veteran testified during a February 1999 hearing 
regarding his claim.  He testified and provided a history of 
the progression of his bilateral knee disorder since during 
service. 

The Board is of the opinion that the evidence received since 
the January 1992 rating decision is not wholly cumulative or 
redundant of evidence previously on file; and is sufficiently 
significant to the specific matters in this case that it must 
be considered in order to fairly decide the merits of the 
bilateral knee claim.  Although there is some evidence that 
is duplicative of evidence received prior to the January 1992 
rating decision, much of the evidence is new and was created 
since January 1992, or existed prior to that date but was not 
of record until later and thus not considered in the January 
1992 rating decision.

The evidence submitted since the January 1992 rating 
decision, in particular the transcript of the veteran's 
personal hearing and the clinical records not previously of 
record, bears directly and substantially on the issue of 
whether the veteran has a current bilateral knee disorder 
linked to service.  This evidence is not wholly cumulative or 
redundant and provides a more complete picture of the 
circumstances surrounding the etiology of the veteran's 
claimed bilateral knee disorder.  Elkins v. West, 12 Vet. 
App. 209, 214 (1999).  As such, the new evidence is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is therefore new and 
material, and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Although new and material evidence has been submitted, there 
remains for consideration the question of whether, based on 
all the evidence of record, the reopened claim for service 
connection is well-grounded.  Winters v. West, 12 Vet. App. 
203, 206 (1999); Elkins v. West, 12 Vet. App. at 218-19.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  

Alternatively, a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology." Id.  The Board 
observes that for purposes of determining whether a claim is 
well grounded, the veteran's evidentiary assertions must 
ordinarily be taken as true unless the fact asserted is 
inherently incredible or beyond claimant's competence to 
assert.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

If a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

As discussed above, the collective record reflects that the 
veteran was initially seen for bilateral knee complaints 
including knee pain and weakness during his period of active 
service.  Service medical records associated with these 
complaints noted a history of bad knees, with findings of 
bilateral crepitus, loose collateral ligaments, cracking and 
popping.  Those records show a consistent assessment of 
chondromalacia at clinic visits separated by several months 
during service.  

The record also shows an assessment as early as July 1987 of 
old osteochondritis, and strain of the medial collateral 
ligament of the left knee, when the veteran was seen for knee 
pain after recently playing basketball.  In the following 
month of August 1987, there is X-ray evidence of an old 
fracture and osteochondritis dissecans, and a clinical 
assessment of a loose body of the left knee, associated with 
the veteran's complaints of left knee pain and swelling.  

There are later pertinent clinical records in the 1990's, 
including a November 1991 VA examination report, which show 
complaints of bilateral knee pain, catching and locking; and 
which contain associated impressions including left leg 
injury, status post arthroscopic surgery with cicatrix [left 
knee], mild degenerative joint disease [left knee], possible 
intra-articular loose body [left knee], large suprapatellar 
right knee joint effusion; bilateral degenerative changes; 
loose joint bodies bilaterally; and degenerative arthrosis 
and possible loose bodies of the right knee.  

The veteran has provided credible and cogent testimony 
indicating a chronicity of knee pain symptomatology since 
service.  He has essentially complained of knee pain and 
other symptomatology that he alleges began in service.  He is 
competent to state that he has had knee pain and certain 
other complained of symptomatology since that time; and he 
has a current diagnosis of bilateral knee disorder.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  In summary, the 
Board has reviewed the evidence in its totality and finds 
that all of the elements necessary to well ground a claim 
under Epps v. Gober are present.  Accordingly, the Board 
finds that the claim for service connection for a bilateral 
knee disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

Therefore, based upon the evidence of record, and to provide 
the veteran with due process to have his claim considered by 
the RO in the first instance under other potential avenues 
for recovery, this claim is reopened and REMANDED infra.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Hodge; Bernard.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disorder is 
reopened, and the claim is well grounded.


REMAND

Since the Board has found the claim for service connection 
for a bilateral knee disorder to be well grounded, the duty 
to assist applies.  38 U.S.C.A. § 5107(a).   This includes 
the duty to obtain a thorough and contemporaneous examination 
to determine the etiology of any currently claimed disorders, 
claimed as due to service or service connected disability.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran claims a bilateral knee disorder that began 
during service and resulted at least in part due to an injury 
when jumping from a truck.  On a review of the record, it 
appears that an examination and medical opinion is warranted.  
The  record during service contains evidence of a bilateral 
knee disorder, including an assessment of chondromalacia.  
Associated with that assessment are complaints of bilateral 
knee pain and findings of mild crepitus bilaterally, good 
range of motion, stability, and later inservice findings of 
loose bilateral collateral ligaments, and cracking and 
popping, bilaterally.  However, the record does not contain 
evidence of a current chondromalacia disorder.  Rather, the 
record shows clinical evidence of a current bilateral knee 
disorder involving bilateral degenerative joint disease, 
loose bodies, and right knee joint effusion and degenerative 
arthrosis.  The veteran has provided credible evidence of a 
continuity of certain symptomatology including pain since 
service, which he associates with his inservice and current 
knee disorders.  However, no currently diagnosed bilateral 
knee disorder has been related by competent evidence to 
service.

The Board believes that examination of the veteran would be 
beneficial to determine the nature and extent of the 
veteran's current bilateral knee disorder. Examination would 
also be beneficial in providing an opinion as to whether any 
current bilateral knee disorder is causally related to 
bilateral knee pathology shown in service or to service in 
any other way.  In this regard, the Board notes that the 
veteran has had knee injuries and arthroscopic surgeries 
involving both knees since service, and an opinion as to the 
relationship among those injuries, surgeries and inservice 
knee pathology would be beneficial. 

Based on the foregoing, and to adjudicate fully and fairly 
the veteran's claim, the case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, both VA and non-
VA, which have evaluated or treated the 
veteran for any knee disorder since 
active service.  After securing any 
necessary releases, the RO should obtain 
all pertinent examination and treatment 
records not already on file for inclusion 
in the veteran's claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
etiology of any bilateral knee disorders, 
claimed to be related to pathologies 
recorded in service. All appropriate 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
provide an opinion as to the likelihood 
that any right or left knee disorder is 
related, directly or otherwise, to injury 
sustained, or symptomatology shown, in 
service.  The examiner also is requested 
to provide an opinion regarding any 
etiological relationship among the 
recorded inservice knee pathology, and 
post-service injuries and surgeries.

If the examiner is unable to provide any 
part of any requested opinion, that fact 
should be noted, together with a detailed 
rationale explaining why the opinion 
cannot be provided.  A complete written 
rationale must be offered with any 
opinion expressed.  The veteran's claims 
folder in its entirety must be made 
available to the examiner for review 
prior to examination of the veteran.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be afforded an 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

